DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary & supplemental amendments submitted 06 June 2019, 13 June 2019 & 19 June 2019 have been received, & their contents have been carefully considered.  While the amendments are considered non-compliant (See MPEP-714), Examiner considers the amendments to be a bona fide attempt to further prosecution &/or good faith effort to clarify the intended invention.  As such, Claims 1-3 & the specification of the 19 June 2019 amendment & the Fig. 1-3 of the 13 June 2019 amendment are considered to be pending for review for prosecution purposes.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "9" and "15" have both been used to designate an outlet pipe, as shown in Fig. 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. #3 as shown in Fig. 1; & Ref. #24 & 25 as shown in Fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification uses Ref. #9 & 15 to describe an outlet pipe (NOTE: Ref. #15 appears to be an inlet pipe as shown in Fig. 2); &
The specification fails include Ref. #3, 24 & 25 as shown in Fig. 1 & 3.

Claim Objections
Claim 1 is objected to because of the following informalities: The claim must be a single sentence that begins with a capital letter & ends with a period (See MPEP 608.01(m)).
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Piazzetta, US #4,436,079
[Piazzetta ('079)]

-
Duffield, US #124,345
[Duffield ('345)]






Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Piazzetta ('079) in view of Duffield ('345).
In Re Claim 1, Piazzetta ('079) discloses: A hydronic heating system water heater, comprising:
a vat (Water Heater #21),
an inlet pipe and an outlet pipe (Pipes connected to Water Heater #21),
the vat having a bottom, sides and an open top  (At least Fig. 1: Heater #21 includes a top, bottom & sides),
the inlet pipe positioned through and sealed to the side of the vat, the outlet pipe positioned through and sealed to the side of the vat so that when the vat contains water and the vat is placed on a hot wood stove (Stove / Hearth #1), the water in the vat is heated by the hot wood stove so that the hot water can be flowed from the vat through the outlet pipe through a heat exchanger and then back into the vat by way of the inlet pipe. The heat exchanger can be either a radiator in a living space or a plate-heat exchanger connected to a radiator in a living space (The inlet & outlet pipes are attached to sides of Water Heater #21 & form a circuit with Radiators #20
With respect to the vat having an open top, the configuration of the vat / water heater would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, as referenced by Duffield ('345), since the applicant has not disclosed that an open top solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Piazzetta ('079) would function equally well in either configuration.
In Re Claims 2 & 3, with respect to:
Cl. 2: A method for heating a first living space from heat generated by a wood stove located in a second living space by the steps of: heating an open container of water on a hot wood stove in a second living space to produce hot water; flowing the hot water through a radiator and then back to the open container, the radiator located in a first living space to heat the first living space; &
Cl. 3: A method for heating a first living space from heat generated by a wood stove located in a second living space by the steps of: heating an open container of water on a hot wood stove in a second living space to produce hot water; flowing the hot water through a heat exchanger and then back to the open container, conducting heat from the heat exchanger to a recirculated fluid flowed through a radiator to heat the first living space;
Piazzetta ('079) in view of Duffield ('345) discloses the heating system as discussed in Claim 1 above, including flowing water through radiators / heat exchangers to heat other areas of a living space (Col. 1, Ln. 65-Col. 3, Ln. 5).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Daniel E. Namay/Examiner, Art Unit 3762